DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-17 are allowed.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has considered various prior art documents, both those found through further searching, and those previously of record in the application.  Kitano et al. (U.S. Patent Application Publication 2016/0140517) discloses linked first and second identification information for users (see especially paragraphs 7-10 and 83).  Burgess et al. (U.S. Patent Application Publication 2008/0133471) discloses a communication system, including first and second databases with information regarding a registered user (Abstract; paragraphs 3, 8, 24, 26, 27, and 28).  Chen et al. (U.S. Patent Application Publication 2017/0272447) disclose a service processing method, in which a user registers on a server (see paragraphs 83-93).  However, these and the other prior art references do not combine to disclose, teach, or reasonably suggest the specifics of the claimed invention. 
Examiner is satisfied that the current claims are supported by the original specification and drawings; and the rejections previously made under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn.
The claims have also been analyzed under 35 U.S.C. 101.  The claims as amended are deemed to recite actual technology and operations to a sufficient degree that they are not rejected as directed to a mental process.  It is further noted that they are also not directed to commercial interactions or some other form of abstract idea.
The above statements apply to all of the claims.  Independent claim 18 is a computer system claim parallel to method claim 1; claim 12 recites one or more memories (an article of manufacture) storing computer-readable instructions that when executed by one or more processors, cause the one or more processors to perform operations corresponding to the steps of method claim 1, although recited from a different perspective. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhagavatula (U.S. Patent 7,140,036) disclose centralized identity authentication for electronic communication networks.  Kitano et al. (U.S. Patent 10,789,578) disclose a network system, server apparatus, and server apparatus control method.  Callahan et al. (U.S. Patent 10,902,382) disclose methods for remotely accessing electronic medical records without having prior authorization.
Bhagavatula et al. (U.S. Patent Application Publication 2001/0037451) disclose centralized identity authentication for electronic communication networks.  Burgess et al. (U.S. Patent Application Publication 2008/0133471) disclose a communication system.  Yang (U.S. Patent Application Publication 2013/0232161) discloses a method and apparatus of user recognition and information distribution.  Callahan et al. (U.S. Patent Application Publication 2014/0379380) disclose methods for remotely accessing electronic medical records without having prior authorization.  Kitano et al. (U.S. Patent Application Publication 2016/0140517) disclose a network system, server apparatus, and server apparatus control method.
The anonymous article, “Chanjet Information Technology Co Ltd Files Chinese Patent Application for Information Push System and Information Push Method,” discloses finding objective registered information matched with user information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 9, 2022